Title: IV. Thomas Jefferson to John Vaughan, 22 February 1791
From: Jefferson, Thomas
To: Vaughan, John



[Philadelphia] Feb. 22. 1791.

Th: Jefferson presents his compliments to Mr. Vaughan and incloses him a copy of a letter he has just sent to Dr. Smith. There was so little within his particular knowlege, worthy of being noted in memory of Dr. Franklin, that he communicates it only in proof of his respect for the desire of the committee who did him the honor of calling on him, and of whom Mr. Vaughan was one.
